Citation Nr: 0710528	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a depressive disorder, 
claimed on a direct basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

Procedural history

The veteran served on active duty in the United States Navy 
from June 1994 to January 1997.

This appeal arose from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which denied the veteran's 
claim of entitlement to service connection for a depressive 
disorder, claimed as being directly due to his naval service.

In October 2006, the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

The current appeal has been developed based on the veteran's 
claim of entitlement to service connection for depression as 
being directly due to his naval service.  However, during his 
personal hearing his representative advanced an alternative 
theory, namely that the veteran's depression was secondary to 
his service-connected low back and left knee disabilities.  
Compare 38 C.F.R. §§ 3.303, 3.310 (2006).   The secondary 
service conection claim has not been developed by the RO, and 
it is referred to the RO for appropriate action.  




REMAND

The veteran seeks service connection for a depressive 
disorder, which he contends was caused by his military 
service, in particular his being separated due to physical 
problems, thus thwarting his ambition to make the Navy his 
career. 

A review of the veteran's service medical records reveals, in 
substance, that the veteran developed back and knee problems 
in service, for which he received extensive treatment and 
because of which he was separated from the service.  
See Medical Evaluation Board proceedings dated in July 1996.  

There is no indication of psychiatric problems in the service 
medical records.
However, the veteran testified that his physical problems in 
service caused him to become depressed while he was still in 
service.  See the October 18, 2006 hearing transcript, pages 
3-4.  The post-service medical records are replete with 
diagnoses of depressive disorder, starting with complaints in 
June 1998.  [Those records have recently been added to the 
file.]

Although the veteran was accorded a VA examination in May 
2003, the examination report stated:

At this point, I cannot ascertain whether or not [the 
veteran's] depression was related to his service 
experience as no records were available regarding his 
diagnosis and treatment prior to coming to VA [in 2002].

Since there are now of record medical records dating back to 
1998, the Board believes that a medical opinion should be 
obtained which takes into account the veteran's entire 
medical history.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ arrange for the veteran's 
claims folder to be reviewed by the May 
2003 VA examiners, if available, or by 
another qualified  physician.  The 
reviewer should render an opinion, in 
light of the veteran's entire medical 
history, as to whether the veteran's 
currently diagnosed depressive disorder is 
a result of his military service.  
If psychiatric examination and/or 
psychological testing is deemed by the 
examiner to be necessary, such should be 
scheduled. A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After taking any further action it 
deems necessary, the AOJ should then 
readjudicate the veteran's claim of 
entitlement to a service connection for 
depressive disorder.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



